Citation Nr: 0005113	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
malnutrition.  

2.  Entitlement to service connection for residuals of 
frostbite.   

3.  Entitlement to service connection for a disability 
manifested by chronic constipation.  

4.  Entitlement to service connection for reflux esophagitis.  

5.  Entitlement to service connection for disability of the 
knees.  

6.  Entitlement to service connection for disability of the 
right shoulder.  

7.  Entitlement to service connection for heart disease.  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for labyrinthitis.  

10.  Entitlement to service connection for disability of the 
lumbosacral spine.

11.  Entitlement to service connection for peripheral 
neuropathy.  

12.  Entitlement to an increased (compensable) evaluation for 
hearing loss.  

13.  Entitlement to an increased (compensable) evaluation for 
a scarred right tympanic membrane.  

14.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), depression, dysthymia, and 
anxiety reaction with somatic gastrointestinal complaints, 
currently evaluated as 30 percent disabling.  

15.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  He was a prisoner of the Government of 
Germany from April 10, 1945, to April 13, 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1996, September 1996, February 
1997, and November 1998 by the Lincoln, Nebraska Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The issues of entitlement to service connection for 
disability of the lumbosacral spine, for peripheral 
neuropathy and for a total rating based on individual 
unemployability are addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  There is no medical evidence of current residuals of 
malnutrition or current residuals of frostbite.  

2.  There is no medical evidence of a nexus between the 
veteran's period of service and current constipation, 
esophagitis, disability of the knees, disability of the right 
shoulder, or heart disease.  

3.  There is no current medical diagnosis of headache 
disability or of labyrinthitis.  

4.  The claims file includes medical diagnoses of current 
disabilities of the disability of the lumbosacral spine and 
peripheral neuropathy, competent evidence of inservice 
incurrence, and medical evidence suggesting a link to 
service. 

5.  The veteran's service-connected hearing loss disability 
results in Level I auditory acuity in the right ear and Level 
II auditory acuity in the left ear.  

6.  On recent examination, there was no evidence of 
perforation of the right tympanic membrane.  

7.  The veteran's service-connected PTSD, depression, 
dysthymia, and anxiety reaction with somatic gastrointestinal 
complaints, is primarily manifested by intrusive 
recollections of wartime experiences and sleep disturbance; 
the disability is productive of no more than moderate 
impairment.  


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for residuals of malnutrition, for residuals of frostbite, 
for disability manifested by chronic constipation, for reflux 
esophagitis, for disability of the knees, for disability of 
the right shoulder, for heart disease, for headaches, and for 
labyrinthitis are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claims of entitlement to service connection 
for disability of the lumbosacral spine and for peripheral 
neuropathy are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

3.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999).  

4.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected scarring of the right 
tympanic membrane have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6211 
(1999).  

5.  The criteria for entitlement to an evaluation of 50 
percent (but no higher) for the veteran's service-connected 
PTSD, depression, dysthymia, and anxiety reaction, with 
somatic gastrointestinal complaints, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection

The first several issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110,; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
cardiovascular disease, or organic disease of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes here that the veteran was a prisoner of 
war for four days during World War II.  38 C.F.R. § 3.309(c) 
provides that, in the case of the veteran who was a prisoner 
of war for 30 days or more, presumptive service connection 
may be established for various disabilities, including 
malnutrition, frostbite, post-traumatic osteoarthritis, and 
irritable bowel syndrome.  That regulatory provision is not 
applicable in the veteran's case, as he was not a prisoner of 
war for 30 days. 

Before the Board may consider the merits of a claim, however, 
a claimant for VA benefits must meet the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim has been defined by the 
United States Court of Appeals for Veterans Claims (Court) as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 91 (1990).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony and/or lay statements because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

At this point the Board again recognizes the veteran's combat 
service and prisoner of war experience during World War II.  
For well-grounded purposes, his assertions of inservice 
injuries are accepted as true, and the Board further notes 
that service records do in fact include references to his 
plane being shot down, his capture, and his subsequent 
escape. 

I.  Malnutrition and Frostbite

The veteran's service medical records are negative for 
findings of malnutrition or frostbite.  When the veteran was 
examined at a service department hospital in April 1945, 
after his release from prisoner of war (POW) captivity, no 
disease was found.  At an examination for separation in 
September 1945, the veteran weighed 189 pounds; his skin and 
feet were normal.  

In May 1996, the veteran's representative filed a claim for 
service connection for residuals of malnutrition and 
residuals of frostbite, but the veteran has not made a 
statement describing any such claimed residuals.  

At a VA general medical examination in July 1996, the 
veteran's weight was 233 pounds.  There were no clinical 
findings of any problems with his hands, feet, or skin, and 
no reference to any problems with nutrition.  At a VA 
intestines examination in November 1996, there was no 
diagnosis related to malnutrition.  

The claims of entitlement to service connection for residuals 
of malnutrition and residuals of frostbite are not well 
grounded, because there is no medical diagnosis of a current 
disability as to either disorder.  38 U.S.C.A. § 5107(a); 
Caluza. 

II.  Chronic Constipation

The Board notes that a rating decision in April 1947 granted 
service connection for psychoneurosis, anxiety and conversion 
reaction, with somatic complaints of a gastrointestinal (GI) 
disorder.  The veteran's complaints at that time were 
primarily related to abdominal pain.  There was no indication 
at that time that the veteran's GI complaints included 
constipation.  Therefore, the Board finds that service 
connection is not in effect for chronic constipation, and the 
claim for service connection for a disorder manifested by 
chronic constipation is a new claim.  

Service medical records do not reference problems with 
chronic constipation, and no such complaints were reported on 
separation examination in September 1945.  The veteran was 
hospitalized for gastrointestinal complaints such as gas and 
bloating in January 1947, but it does not appear from the 
medical records that constipation was part of the reported 
complaints.  The report of VA examination in October 1949 
does not include any reference to chronic constipation.  VA 
hospital records in February 1956 reference a history of 
chronic constipation and include a diagnosis of spastic 
colitis.  On VA examination in July 1996, it was reported 
that there were no bowel problems.  At a VA intestines 
examination in November 1996, the veteran said that he was 
chronically constipated.  His constipation was mostly 
controlled by using prune juice and psyllium and avoiding 
milk products.  The reported diagnosis was chronic 
constipation. 

While the record does show a current medical diagnosis of 
chronic constipation, there does not appear to be medical 
evidence suggesting a link to service.  No problems with 
constipation were noted during service or for a number of 
years after discharge.  There is thus no medical evidence of 
a continuity of pertinent symptomatology to establish a nexus 
to service.  Moreover, there is otherwise no medical opinion 
linking the veteran's current problems with constipation to 
his military service, nor is there medical evidence 
suggesting that his constipation is part and parcel of his 
service-connected psychiatric disability with is manifested 
by some gastrointestinal complaints.  In sum, the Board is 
unable to find the necessary medical evidence of a nexus to 
service.   38 U.S.C.A. § 5107(a); Savage.  

III.  Reflux Esophagitis

Service medical records, including the September 1945 report 
of separation examination, do not reference any  complaints 
or findings related to esophagitis.   The report of VA 
hospitalization in January 1947 does reference a number of 
gastrointestinal complaints, but no diagnosis regarding 
esophagitis was made.  The report of VA examination in 
October 1949 does not include any references to esophagitis. 

Office notes of a private physician show that the veteran was 
seen for esophagitis in December 1992, and the condition was 
improved in January 1993.  Gastroesophageal reflux disease 
was diagnosed on VA examination in July 1996.  At a VA 
intestines examination in November 1996, the veteran gave a 
history of vomiting and stomach pain in 1946, after his 
separation from service.  He stated that he now had nausea 
when he felt upset.  Diagnoses included reflux esophagitis.  

The well-grounded requirement of a  medical diagnosis of 
current disability has clearly been met with regard to this 
particular claim.  However, there is no medical evidence of a 
link or nexus to service.  No pertinent complaints or 
findings were noted during service.  While certain 
gastrointestinal complaints were reported in early 1947 after 
service, medical personnel at that time did not render any 
findings of esophagitis during the veteran's hospitalization 
at that time.  It appears that the veteran's problems with 
regard to this disorder arose many years after service.  In 
short, the Board is compelled to conclude that the claim 
based on esophagitis is not well-grounded for lack of medical 
evidence of a nexus to service.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.303(b); Savage.  


IV.  The Knees

Service medical records are negative for an injury to the 
knees.  At the examination for separation in September 1945, 
there were no findings as to the knees, and no 
musculoskeletal defects were reported.  

Office notes of a private physician show that, in October 
1993, the veteran complained of left knee pain which he 
attributed to a great deal of walking, apparently while on 
vacation.  In November 1993, the impression was probable 
medial meniscal tear.  

VA X-rays of the knees in November 1996 showed bilateral 
changes of degenerative joint disease, and calcified loose 
bodies in the left knee.  

At a VA joints examination in November 1996, diagnoses 
included chondromalacia of both knees.  

The claim for service connection for a disorder of the knees 
is not well grounded, because there is no medical evidence of 
a nexus between the current disability of the knees and any 
incident or manifestation during the veteran's active 
service.  38 U.S.C.A. § 5107(a).  There is no medical 
evidence of injury to the knees during service which resulted 
in any chronic disability, nor is there medical evidence 
otherwise suggesting a link to the veteran's service or any 
injury during service. 

V.  Right Shoulder

Service medical records are negative for an injury to the 
right shoulder.  At the examination for separation in 
September 1945, no abnormality of the right shoulder was 
reported.  

Office notes of a private physician show that, in August 
1990, the veteran complained of pain and muscle spasm in the 
right shoulder after performing heavy lifting.  

At a VA joints examination in November 1996, diagnoses 
included degenerative joint disease of the right shoulder.  

Again, the claims file includes a medical diagnosis of 
current disability, but there is no medical evidence of a 
nexus between that disability and the veteran's service.  
Despite the veteran's assertions to various medical care 
providers, there is no medical evidence of a continuity of 
symptoms from service on to link his current disability to 
service.    

VI.  Heart Disease

Service medical records are negative for findings of heart 
disease.  During VA hospitalization in February 1956, a chest 
X-ray was negative for active disease.  A private chest X-ray 
in December 1995 showed atherosclerotic changes.  

At a VA heart examination in November 1996, a chest X-ray was 
negative, and an electrocardiogram was normal.  Blood 
pressure was 180/84.  The diagnosis was history of treated 
cardiovascular disease.  

The claim for service connection for heart disease is not 
well grounded, because there is no medical evidence of a 
nexus between a current disability and any incident or 
manifestation during active service.  38 U.S.C.A. § 5107(a); 
Savage.  

VII.  Headaches

Service medical records are negative for findings as to 
headaches.  In January 1947, the veteran was admitted to a VA 
hospital for evaluation of vague abdominal complaints.  A 
barium enema and a GI series were negative.  A consulting 
psychiatrist diagnosed psychoneurosis, anxiety and conversion 
hysteria.  Anxiety headaches were noted.  

At a VA general medical examination in July 1996, the veteran 
made no complaint concerning headaches.  Office notes of a 
private physician show that, in February 1997, the veteran 
complained of headache, fatigue, and epigastric discomfort.  
The impression was peptic ulcer disease with reflux.  

The claim for service connection for headaches is not well 
grounded, because there is no medical evidence of a diagnosis 
of chronic headache disability.  38 U.S.C.A. § 5107(a).  
While the record includes complaints of headaches, it appears 
that the headaches were associated with other disorders and 
were not representative of a separate headache disability 
capable of medical diagnosis.  

VIII.  Labyrinthitis

Service medical records are negative for any findings of 
labyrinthitis.  The veteran's postservice medical records are 
likewise entirely negative for a diagnosis of labyrinthitis.  
The claim for service connection for labyrinthitis is thus 
not well grounded, and must be denied on that basis.  38 
U.S.C.A. § 5107(a).  

With regard to the service connection issues discussed above, 
the Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
service connection claims (other than the claim for service 
connection for peripheral neuropathy) "plausible."  See 
generally McKnight v. Gober, 131 F. 3d 1483, 1485-5 (Fed. 
Cir. 1997).  

IX.  Lumbosacral Spine and Peripheral Neuropathy

The record includes current medical diagnoses of degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine as reflected in a November 1996 VA 
examination report.  Moreover, VA peripheral nerves 
examination in November 1996 resulted in a diagnosis of mild 
neurological impairment.  

With regard to the requirement of medical evidence of a nexus 
to service, the Board believes it significant that the 
examiner who performed the peripheral nerves examination in 
November 1996, apparently commented: 

Whether the disease is the result [of] 
brain disease or injury of the spinal 
cord or cervical disc disease or trauma 
to the nerve roots themselves.  This 
injury would be due to trauma when he 
parachuted down in Germany in 1944 to 
1945 and he landed hard on the ground in 
his parachute.  

This statement is admittedly not clear, but assuming it to be 
true, the Board must find that it suggests a link between 
both the lumbosacral disability and the neurological 
disability and the veteran's service.  As such, it is 
sufficient to well-ground these claims.

B.  Claims for Increased Evaluations

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded, and the Board 
therefore finds that the veteran's increased rating claims 
are well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  With regard to the claims for increased ratings 
for hearing loss, a scarred right tympanic membrane, and 
PTSD, the Board finds that all relevant facts have been 
properly developed, and no further assistance to the veteran 
in the development of facts pertinent to those claims is 
required, under 38 U.S.C.A. § 5107(b).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

I.  Hearing Loss

By regulatory amendment effective June 10, 1999, certain 
changes were made to the schedular criteria for evaluating 
hearing impairment, codified at 38 C.F.R. §§ 4.85-4.87.  The 
Board notes, however, that the revisions addressing ear and 
other sensory organs are part of the overall revision of the 
rating schedule based on factors such as medical advances, 
and do not represent liberalizing interpretations of 
regulations.  Accordingly, the requirements of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), are not for application in 
this case, and appellate review is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  

Disability evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second.  To evaluate the degree of disability for service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

At a VA audiological examination in July 1996, the pure tone 
threshold averages were 40 decibels in the right ear and 46 
decibels in the left ear; speech discrimination was 94 
percent in the right ear and 84 percent in the left ear.  

At a VA audiological examination in May 1999, the pure tone 
threshold averages were 39 decibels in the right ear and 50 
decibels in the left ear; speech discrimination was 98 
percent in the right ear and 90 percent in the left ear.  

At both the 1996 and 1999 examinations, auditory acuity in 
the right ear was at level I and auditory acuity in the left 
ear was at level II.  The rating schedule provides a 
noncompensable evaluation for such auditory acuity, and, 
therefore, entitlement to a compensable evaluation for 
bilateral hearing loss is not established.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.85, Diagnostic Code 6100.  

II.  Right Tympanic Membrane

Service connection is in effect for scarring of the right 
tympanic membrane.  At a VA audiological examination in July 
1996, a history of a perforation of the right tympanic 
membrane in service was noted, which was secondary to a 
submucous resection.  At a VA general medical examination in 
July 1996, an examination of the ears showed the canals and 
drums to be normal; there was no perforation and no 
discharge.  

38 C.F.R. § 4.87, Diagnostic Code 6211 provides that 
perforation of a tympanic membrane warrants a noncompensable 
evaluation.  A compensable evaluation is not provided for 
perforation of a tympanic membrane.  Therefore, entitlement 
to a compensable evaluation for scarring of the right 
tympanic membrane is not established.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.87, Diagnostic Code 6211.  

The disability picture presented by the veteran's bilateral 
hearing loss and scarring of the right tympanic membrane is 
not so exceptional or unusual as to render impractical the 
application of regular schedular standards, and therefore 
submission for assignment of an extraschedular rating is not 
warranted, under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The Board notes that the veteran's representative has 
requested that VA permit the veteran to undergo additional 
medical examinations with regard to the disabilities for 
which he is seeking increased evaluations.  However, the 
Board finds that the examinations which the veteran has 
undergone in recent years are adequate for rating purposes, 
and a material change in the severity of his service-
connected disabilities since the most recent examinations has 
not been shown.  Therefore, reexaminations are not warranted.  
See 38 C.F.R. §§ 3.326, 3.327 (1999).  

With regard to the claims for increased ratings for hearing 
loss and scarring of the right tympanic membrane, the 
preponderance of the evidence is against the claims and, 
therefore, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b).  

III.  Psychiatric Disability

During the pendency of the veteran's appeal, the criteria for 
rating psychiatric disabilities were revised, effective 
November 7, 1996.  The Board will consider the claim for an 
increased rating under both criteria in effect prior to 
November 7, 1996 (the "old" criteria) and the revised 
criteria (the "new" criteria).  

Prior to November 7, 1996, Diagnostic Code 9411 provided that 
a 10 percent rating was warranted for PTSD with impairment 
less than the criteria for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
was warranted when there was definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  

In a precedent opinion, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93; 59 
Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104 
(c).  

Prior to November 7, 1996, Diagnostic Code 9411 provided that 
a 50 percent rating required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired, and that, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
be so reduced as to result in considerable industrial 
impairment.  A 70 percent rating required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired, and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  

Under the revised criteria effective November 7, 1996, there 
is a general rating formula for mental disorders, which 
provides that:  

A 30 percent rating requires occupational 
and social impairment, with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  Depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(for example, retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.  

A 70 percent evaluation requires 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships.  38 
C.F.R. § 4.130 (1999).  

At a VA psychiatric examination in February 1996, it was 
noted that, in World War II, the veteran was an aircraft 
engineer; he flew on some 35 combat missions; in April 1945, 
his plane was hit by anti-aircraft fire; he and the other 
crew members bailed out and were taken prisoner by the 
Germans; he escaped from captivity several days later.  Upon 
discharge from service, he experienced recurring nightmares, 
occasional dissociative flashbacks, and recurring and 
distressing recollections of traumatic war events.  

The veteran indicated that he had flashbacks, marked 
difficulty with sleep, difficulty concentrating, and an 
exaggerated startle response.  In postservice years, he had 
steady employment until retirement, but had many somatic 
complaints and active PTSD.  On mental status examination, he 
was obviously distressed by recounting the events of being in 
a plane which was shot down and being captured; his affect 
showed moderate anxiety.  The pertinent diagnosis was PTSD, 
chronic, moderate to severe.  

At a VA psychiatric examination in July 1996, the veteran was 
evaluated by the same physician who had seen him in February 
1996.  His wife was also interviewed.  The examiner stated an 
opinion that, if the veteran had not acquired PTSD with very 
active symptomatology as a result of combat, he would have 
had a substantially higher level of employment ability, as 
well as improved interpersonal relationships.  The examiner 
stated that, on re-evaluation, he concluded that the 
veteran's PTSD was closer to severe.  

At a VA psychiatric examination in November 1996, the veteran 
indicated that he had been retired since January 1995, when 
he sold a hog farming business.  He gave a history of 
nervousness and anxiety over POW experiences, with nightmares 
and decreasing sleep, but he said that, for the last two 
years, he had become more sociable and better able to 
maintain emotional stability.  On mental status examination, 
the veteran was able to relate his experiences in the war and 
did not have difficulty in showing his emotions.  The 
diagnoses on Axis I were PTSD, mild to moderate, and 
recurrent, episodic depression, with an indication of anxiety 
reaction.  

The current Global Assessment of Functioning (GAF) score was 
50, which denotes serious symptoms or any serious impairment 
in social, occupational, or school functioning.  The highest 
GAF score in the past year was 70, which denotes some mild 
symptoms (for example, depressed mood and mild insomnia) or 
some difficult in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  The American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 32 (4th ed., 1994) (DSM-IV).  

At a VA psychiatric examination in May 1997, the veteran was 
described as neat and well-groomed.  His mood was depressed, 
and his affect was appropriate to his mood.  No abnormal 
thought process was reported, although he appeared to be 
quite preoccupied.  Decreased memory and recall were 
reported, and attention and concentration were quite slow.  
He was clear and coherent with intact insight and judgment.  
diagnoses on Axis I were PTSD, mild to moderate, and 
dysthymia, mild to moderate.  The GAF score was 70.  The 
examiner found that the veteran's depression and anxiety were 
a product of his PTSD.  The examiner noted that, right after 
his military service, the veteran had a maladaptive response 
and difficulty adjusting to civilian life, which required 
treatment.  Thereafter, his life in general, including his 
marital, social, and occupational functioning, was mildly 
disturbed, but had remained stable for 51 years.  

Applying the old rating criteria to the evidence concerning 
the veteran's psychiatric status, the Board finds that the 
disability picture presented more nearly approximates 
considerable impairment, warranting a 50 percent rating.  
However, the four psychiatric examinations which the veteran 
underwent in 1996 and 1997, taken together, show no more than 
moderate social and industrial disability.  Although one 
examiner commented that the impairment was closer to severe, 
the other examinations did not show severe impairment.  In 
fact, it appears that the most recent examination only found 
mild impairment.  At any rate, the overall psychiatric 
disability picture, in the Board's view, warrants a 50 
percent evaluation under the old criteria for considerable 
impairment, but no higher.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

An evaluation in excess of 50 percent is also not warranted 
under the new criteria.  The evidence does not show 
deficiencies in most areas due to symptoms such as suicidal 
ideation, obsessional rituals, illogical, obscure or 
irrelevant speech, near-continuous panic or depression, 
impaired impulse control, disorientation, neglect of personal 
appearance or an inability to establish and maintain 
effective relationships.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

With regard to the increased rating issues, the Board has 
reviewed those issues in light of the provisions of 38 
U.S.C.A. § 5107(b), but there does not exist a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit favorable determinations with regard to 
the hearing loss and tympanic membrane issues or a higher 
rating than granted on the psychiatric disability issue. 


ORDER

The veteran's claims of entitlement to service connection for 
residuals of malnutrition, for residuals of frostbite, for 
disability manifested by chronic constipation, for reflux 
esophagitis, for disability of the knees, for disability of 
the right shoulder, for heart disease, for headache 
disability, and for labyrinthitis are not well-grounded.  
Entitlement to an increased (compensable) evaluation for 
service-connected hearing loss is not warranted.  Entitlement 
to increased (compensable) evaluation for service-connected 
scarred right tympanic membrane is not warranted.  To this 
extent, the appeal is denied.  

The veteran's claims of entitlement to service connection for 
disability of the lumbosacral spine and for peripheral 
neuropathy are well-grounded.  Entitlement to a 50 percent 
evaluation for post-traumatic stress disorder, depression, 
dysthymia, and anxiety reaction, with somatic 
gastrointestinal complaints, is warranted.  To this extent, 
the appeal is granted.   


REMAND

With the Board's finding that both the lumbosacral spine 
claim and the peripheral neuropathy claim are well-grounded 
arises the statutory duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a).  The Board finds further that additional medical 
development should be accomplished.  

Further, as the RO's review of the lumbosacral spine and 
peripheral neuropathy issues might impact on the individual 
unemployability issue, appellate review of that issue is not 
appropriate at this time.   

This case is hereby  REMANDED for the following actions:  

1.  Any pertinent VA medical records (not 
already of record) documenting ongoing 
treatment should be associated with the 
claims file. 

2.  The RO should schedule the veteran 
for special VA orthopedic and 
neurological examinations to ascertain 
the relationship, if any, between current 
lumbosacral disorders and neurological 
impairment and the veteran's military 
service.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations, and all indicated 
special studies and tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiners should report all low back and 
neurological impairment found to be 
present and should then offer an opinion 
as to whether it is at least as likely as 
not that any such current disabilities 
are related to the veteran's military 
service, including the incident involving 
his plane being downed during combat.  A 
detailed rationale for the opinions 
expressed should be provided.  

3.  After completion of the above, and 
any other development deemed necessary by 
the RO, the RO should review the evidence 
and determine whether the veteran's 
claims for service connection for 
lumbosacral spine disability and for 
peripheral neuropathy, and his individual 
unemployability claim, may be granted.  
The veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case 
addressing any issue which remains 
denied.  After they are afforded an 
opportunity to respond, the case should 
then be returned to the Board for further 
appellate consideration.  

The purpose of this remand is to comply with the duty to 
assist the veteran.  The veteran and his representative have 
the right to submit additional evidence and argument on the 
matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



